


110 HR 1352 IH: Torture Outsourcing Prevention

U.S. House of Representatives
2007-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1352
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2007
			Mr. Markey (for
			 himself, Mr. Waxman,
			 Mr. Conyers,
			 Mr. George Miller of California,
			 Mr. Capuano,
			 Mr. Van Hollen,
			 Mr. Allen,
			 Mr. Blumenauer,
			 Mr. Davis of Illinois,
			 Mrs. Davis of California,
			 Mr. Grijalva,
			 Mr. Hinchey,
			 Mr. Holt, Mr. Kucinich, Ms.
			 Lee, Mr. Lewis of Georgia,
			 Mrs. Maloney of New York,
			 Ms. McCollum of Minnesota,
			 Mr. McGovern,
			 Mr. Payne,
			 Mr. Serrano,
			 Mr. Pastor,
			 Ms. Schakowsky,
			 Mr. Tierney,
			 Ms. Woolsey,
			 Ms. Baldwin,
			 Mrs. Capps,
			 Ms. DeLauro,
			 Mr. Farr, Ms. Jackson-Lee of Texas,
			 Ms. Matsui,
			 Mr. McNulty,
			 Mr. Meehan,
			 Mr. Michaud,
			 Mr. Moran of Virginia,
			 Mr. Nadler,
			 Mr. Olver,
			 Mr. Price of North Carolina,
			 Mr. Rothman,
			 Mr. Thompson of California,
			 Mr. Udall of New Mexico,
			 Ms. Watson,
			 Mr. McDermott,
			 Mr. Rush, Mr. Honda, and Mr.
			 Sires) introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To prohibit the return or other transfer of persons by
		  the United States, for the purpose of detention, interrogation, trial, or
		  otherwise, to countries where torture or other inhuman treatment of persons
		  occurs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Torture Outsourcing Prevention
			 Act.
		2.Transfer of
			 persons
			(a)Reports to
			 CongressBeginning 30 days after the date of the enactment of
			 this Act and every 12 months thereafter, the Secretary of State shall complete
			 and submit to the appropriate congressional committees a list of countries
			 where there are substantial grounds for believing that torture or cruel,
			 inhuman, or degrading treatment is commonly used in the detention or
			 interrogation of individuals. The list shall be compiled on the basis of the
			 information contained in the most recent annual report of the Secretary of
			 State submitted to the Speaker of the House of Representatives and the
			 Committee on Foreign Relations of the Senate under section 116(d) of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2151n(d)).
			(b)Prohibition on
			 transferring personsAny
			 person who is imprisoned, detained, or held for transfer to another country by,
			 or is otherwise in the custody or control of, a department, agency, or official
			 of the United States Government, or any contractor of any such department or
			 agency, may not, regardless of the nationality or location of that person, be
			 rendered, returned, or otherwise transferred—
				(1)to a country included on the most recent
			 list submitted under subsection (a), for the purpose of detention,
			 interrogation, trial, or otherwise; or
				(2)to any other country if there are
			 substantial grounds to believe that the person will be transferred to a country
			 included in the most recent list submitted under subsection (a).
				(c)ProcessA person may not, regardless of the
			 nationality or location of the person, be rendered, returned, or otherwise
			 transferred by a department, agency, or official of the United States
			 Government, or any contractor of any such department or agency, to any country
			 not otherwise described in paragraph (1) or (2) of subsection (b), unless the
			 person has been given an opportunity to challenge the rendering, return, or
			 transfer in a court in the United States of competent jurisdiction, on the
			 grounds that the person would, upon such rendering, return, or transfer, be in
			 danger of being subjected to torture or cruel, inhuman, or degrading treatment.
			(d)Waivers
				(1)AuthorityThe
			 Secretary of State may waive the prohibition contained in subsection (b) with
			 respect to the government of a country if the Secretary certifies to the
			 appropriate congressional committees that—
					(A)that government
			 has ended the acts of torture or cruel, inhuman, or degrading treatment that
			 were the basis for the inclusion of that country on the list; and
					(B)there is in place
			 a mechanism that assures the United States in a verifiable manner that a person
			 rendered, returned, or otherwise transferred will not be tortured or subjected
			 to cruel, inhuman, or degrading treatment in that country, including, at a
			 minimum, immediate, unfettered, and continuing access, from the point of
			 return, to each such person by an independent humanitarian organization.
					(2)Assurances
			 insufficientWritten or
			 verbal assurances made to the United States by the government of a country that
			 persons rendered, returned, or otherwise transferred to the country will not be
			 tortured or subjected to cruel, inhuman, or degrading treatment, are not
			 sufficient to meet the requirements of paragraph (1)(B).
				(e)Treaty-based
			 extradition exemption
				(1)ExemptionThe
			 prohibition contained in subsection (b) shall not be construed to apply to the
			 legal extradition of a person under a bilateral or multilateral extradition
			 treaty if, prior to such extradition, that person has recourse to a court in
			 the United States of competent jurisdiction to challenge the extradition on the
			 basis that there are substantial grounds for believing that the person would be
			 in danger of being subjected to torture or cruel, inhuman, or degrading
			 treatment in the country requesting such extradition.
				(2)Assurances
			 insufficientWritten or
			 verbal assurances made to the United States by the government of a country that
			 persons rendered, returned, or otherwise transferred to the country will not be
			 tortured or subjected to cruel, inhuman, or degrading treatment, are not a
			 sufficient basis for believing that the person would not be in subjected to
			 torture or cruel, inhuman, or degrading treatment in the country requesting
			 such extradition pursuant to paragraph (1).
				3.Implementation of
			 obligation not to return to risk of torture
			(a)In
			 generalSection 2242 of the Foreign Affairs Reform and
			 Restructuring Act of 1998 (8 U.S.C. 1231 note) is amended by striking
			 subsection (b) and inserting the following:
				
					(b)Regulations
						(1)IssuanceNot
				later than 120 days after the date of the enactment of the
				Torture Outsourcing Prevention
				Act, the heads of the appropriate Government agencies shall
				prescribe regulations to implement the obligations of the United States under
				Article 3 of the United Nations Convention Against Torture and Other Cruel,
				Inhuman or Degrading Treatment or Punishment, subject to any reservations,
				understandings, declarations and provisos contained in the United States Senate
				resolution of ratification of the Convention.
						(2)Requirements of
				regulationsRegulations issued by the head of an agency under
				paragraph (1) shall set forth—
							(A)the
				responsibilities of the agency, its employees, and its contractors to comply,
				both within and outside of the United States, with the obligations of the
				United States under Article 3 of the Convention Against Torture referred to in
				paragraph (1); and
							(B)the process by
				which a person may raise and adjudicate in an independent judicial forum a
				claim that his or her transfer would be in violation of Article 3 of the
				Convention Against Torture referred to in paragraph (1), including the process
				by which the individual being transferred can challenge any diplomatic or other
				assurances received from the government to which the individual would be
				returned that the individual will not be subjected to torture or ill
				treatment.
							(3)DefinitionFor
				purposes of this subsection, the term appropriate Government
				agencies means the intelligence community (as defined in section 3(4)
				of the National Security Act of 1947 (50 U.S.C. 401a(4))), the Departments of
				State, Defense, Homeland Security, and Justice, the United States Secret
				Service, the United States Marshals Service, and any other law enforcement,
				national security, intelligence, or homeland security agency that imprisons,
				detains, or transfers prisoners or detainees, or that otherwise takes or
				assumes custody of persons or transfers persons to another
				country.
						.
			(b)Existing
			 regulations
				(1)In
			 generalThe amendment made by subsection (a) does not nullify any
			 regulations issued by an agency, before the effective date of this Act, under
			 section 2242(b) of the Foreign Affairs Reform and Restructuring Act of 1998. In
			 such a case, the agency shall amend such regulations to comply with the
			 amendment made by subsection (a) of this section.
				(2)Special rule
			 concerning immigration lawsNotwithstanding any other provision of this
			 Act, or any amendment made by this Act, nothing in this Act shall be construed
			 to affect immigration laws (as defined in section 101(a)(17) of the Immigration
			 and Nationality Act (8 U.S.C. 1101(a)(17))), or regulations issued pursuant to
			 immigration laws, except that the Secretary of Homeland Security, not later
			 than 120 days after the date of the enactment of this Act, shall revise the
			 regulations issued by the Secretary to implement section 2242 of the Foreign
			 Affairs Reform and Restructuring Act of 1998 (8 U.S.C. 1231 note) so as to
			 ensure that written or verbal assurances made by the government of a country
			 that a person in immigration proceedings in the United States (including asylum
			 proceedings) will not be tortured or subjected to cruel, inhuman, or degrading
			 treatment if the person is removed by the United States to the country are not,
			 standing alone, a sufficient basis for believing that the person would not be
			 tortured or subjected to such treatment if the person were removed to the
			 country.
				4.Savings
			 clauseNothing in this Act or
			 the amendments made by this Act shall be construed to eliminate, limit, or
			 constrain in any way the rights that an individual has under the Convention
			 Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment,
			 or any other applicable law.
		5.Effective
			 dateThis Act takes effect on
			 the date that is 30 days after the date of the enactment of this Act.
		
